Title: To George Washington from Major General Nathanael Greene, 19 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						Camp Precaness. 19th July 1780.
					
					I Inclose your Excellency two letters—one from Mr Oleney—and one from General Parsons—upon the most proper mode for getting on the cloathing and arms from New-London.
					Has your Excellency any orders to give thereon? Is the cloathing all to come on to this army, or any part of it to stop at Westpoint; and if any, how many suits, and to whom is it to be delivered? the same of the arms. And if the cloathing and arms are all to come to the main army, to whom shall they be addressed? I wish your Excellency’s instructions upon these points. From the present state of the navigation in the sound, I think it would be hazardous to attempt bringing the Cloathing and arms by water.
					
					I gave Mr Bowen orders to bring on the Boats from Rhode Island to Connecticut River, with sundry articles of Quarter Master’s stores. Shall I countermand the order, or suffer him to proceed? I think it is dangerous at this time; and perhaps it will be less so in a few days, and the boats are not likely to be wanted immediately.
					I beg your Excellency’s answer as soon as convenient; as I wish to write Mr Olney this evening, or early in the morning. I am with respect your Excellency’s Most obedient Humble Servant
					
						Nath. Greene Q.M.G.
					
					
						N.B. Please to return Colo. Gouvions Estimate.
					
				